Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1, 5-9 are amended. Claims 10, 16-36 are canceled. 
Claims 1-9, 11-15 are under consideration.

Claim Objections
2. (new objection) Claims 2-9, 11-15 are objected to because of the following informalities:  
As to claims 2-9, 11-15, the recitations of “Claim” should not be capitalized.
Appropriate correction is required.

Specification
3. (previous objection, withdrawn) The disclosure was objected to because of informalities.
Applicant contends: applicants have filed a substitute specification that provides sequence identifiers.
In view of applicant’s amendments, the objection is withdrawn.

Claim Rejections - 35 USC § 112
4. (previous objection, withdrawn) Claim 10 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: claim 10 is canceled.
In view of applicant’s claim cancelation, the rejection is withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. (new, necessitated by amendment) Claims 1-9, 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 1-9, 11-15 as submitted 2/2/2022.
As to amended claim 1, the claim now recites fusion loop, first dengue peptide, spacer, and second dengue peptide. First, it is not clear what kind of fusion loop is recited, or if the fusion loop can read upon any type of fusion loop (See Gregory et al. (“Structure and function of the complete internal fusion loop from Ebolavirus glycoprotein 2,” PNAS, Vol. 108, No. 27 11211-11216 (2011))(See PTO-892: Notice of References Cited) teaching: “all enveloped viral fusion proteins, be they class I, II or III, contain a fusion peptide or fusion loop” (p. 11214)). 
Further, it is not clear what the relationship is between said fusion loop and the other recited components. It is not clear if said loop is an altogether separate component or already read upon within a dengue epitope. It is noted the claim recites a “bivalent” peptide and already recites a first and second dengue peptide, but further recites the fusion loop.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6. (new, necessitated by amendment) Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
See claim 11 as submitted 2/2/2022.
See also the 35 U.S.C. 112(b) rejection above.
Claim 11 depends on claim 1. However, claim 1 has been amended, and in view of applicant’s amendments to claim 1, claim 11 does not appear to read upon the peptide previously recited in claim 1 for now reciting the additional component of fusion loop.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
7. (previous rejection, withdrawn) Claims 1, 2 were rejected under 35 U.S.C. 103 as being unpatentable over Mond et al. (US20150174237)(cited in applicant’s IDS submitted 3/1/2021).
Applicant contends: claim 1 has been amended; Mond et al. fails to teach, suggest or predict the presently claimed embodiments; Mond et al. fails to teach dengue virus vaccines incorporating conserved dengue envelope peptides; Mond et al. fails to provide guidance or suggestion to develop dengue virus vaccine comprising two conserved envelope peptides adjacent to and within a fusion loop; applicants contemplate a dengue virus vaccine having multiple epitopes that are simultaneously accessible as antigens by being located in an open loop of the vaccine peptide; the configuration permits the applicants to provide a surprising and unpredictable broad spectrum dengue fever vaccine.
In view of applicant’s amendments, the rejection is withdrawn.

8. (previous rejection, withdrawn) Claim 3 was rejected under 35 U.S.C. 103 as being unpatentable over Mond et al. as applied to claims 1, 2 above, and further in view of Chen et al. (“Fusion Protein Linkers: Property, Design and Functionality,” Adv Drug Deliv Rev 65(10): 1357-1369 (2013); previously cited).
In view of the withdrawal of the rejection above in view of Mond et al. on which the instant rejection depends, the instant rejection is also withdrawn.

9. (previous rejection, withdrawn) Claims 4-7, 10, 12-15 were rejected under 35 U.S.C. 103 as being unpatentable over Mond et al. as applied to claims 1, 2 above, and further in view of Williams et al. (US20180050084; previously cited).
In view of the withdrawal of the rejection above in view of Mond et al. on which the instant rejection depends, the instant rejection is also withdrawn.

10. (previous rejection, withdrawn) Claim 8 was rejected under 35 U.S.C. 103 as being unpatentable over Mond et al. as applied to claims 1, 2 above, and further in view of Fan et al. (WO2007035530A2; previously cited).
In view of the withdrawal of the rejection above in view of Mond et al. on which the instant rejection depends, the instant rejection is also withdrawn.

11. (previous rejection, withdrawn) Claim 9 was rejected under 35 U.S.C. 103 as being unpatentable over Mond et al. as applied to claims 1, 2 above, and further in view of Sagripanti et al. (U.S. Patent No. 7943148; previously cited).
In view of the withdrawal of the rejection above in view of Mond et al. on which the instant rejection depends, the instant rejection is also withdrawn.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12. (new, necessitated by amendment) Claims 1, 2, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mond et al. (US20150174237)(cited in applicant’s IDS submitted 3/1/2021) in view of Fan et al. (WO2007035530A2; previously cited), Sagripanti et al. (U.S. Patent No. 7943148; previously cited) and Laing et al. (US20190300580)(See PTO-892: Notice of References Cited).
See claims 1, 2, 8, 9 as submitted 2/2/2022.
See also the 35 U.S.C. 112(b) rejection above. As claim 1 is not clear, the claim is interpreted as reciting wherein said fusion loop is a further component.
Mond et al. teaches: multimeric fusion protein vaccine (abstract); including fusion proteins comprising at least two antigens, separated by a linker sequence (interpreted as reading upon spacer as recited in claim 1); creating multimers comprising two or more different antigens/proteins; inducing immune response (abstract); wherein viral antigens include those from dengue fever virus [0058]; wherein first and second antigens are dengue (claim 5 of Mond et al.); wherein linker joins the first antigen and second antigen (claim 1 of Mond et al.)(interpreted as bivalent vaccine peptide comprising a first dengue antigenic epitope; second dengue antigenic epitope; wherein spacer peptide is attached to said first dengue antigenic epitope and said second antigenic epitope as recited in claim 1).
Mond et al. teaches wherein: linker includes SEQ ID NO: 3 (p. 26); wherein SEQ ID NO: 3 includes a plurality of glycines (as recited in claim 2).
Mond et al. does not teach fusion loop; first conserved dengue antigenic envelope peptide; SEQ ID NO: 1; second conserved dengue antigenic envelope peptide; SEQ ID NO: 2; adjacent to, or within, said fusion loop.
Fan et al. teaches: envelope protein for use in vaccine in prevention of dengue (abstract); including SEQ ID NO: 15, which comprises peptide with 100% identity to instant SEQ ID NO: 1 (See Result 15 of STIC Sequence Search Result 20211028 _192107_us-16-612-152-1.rag in SCORE)(wherein “is” is interpreted similar to “comprising” in an open-ended fashion (See MPEP 2111)). As claim 8 recites “wherein said first conserved dengue antigenic envelope protein is SEQ ID NO: 1”, such a peptide reads on peptide as recited in claim 1.
Sagripanti et al. teaches: peptide for use in vaccine (abstract); including peptide AZI104545, which comprises peptide with 100% identity to instant SEQ ID NO: 2 (See Result 10 of STIC Sequence Search Result 20211028_192107_us-16-612-152-2.rag in SCORE)(wherein “is” is interpreted similar to “comprising” in an open-ended fashion (See MPEP 2111)). As claim 9 recites “wherein said second conserved dengue antigenic envelope protein is SEQ ID NO: 2”, such a peptide reads on peptide as recited in claim 1.
Laing et al. teaches: immunogen comprising fusion loop [0088](claims 1, 21 of Laing et al.)(as recited in claim 1).
One of ordinary skill in the art would have been motivated to use immunogens as taught by Fan et al., Sagripanti et al. and Laing et al. in the fusion peptide as taught by Mond et al. Mond et al. teaches use of dengue epitope and creating multimers comprising two or more different antigens/proteins for inducing immune response, and Fan et al., Sagripanti et al. and Laing et al., which also teaches use of dengue immunogen for eliciting immune response, teaches such specific immunogens (See MPEP 2144.06: Substituting equivalents known for the same purpose; … See MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness: I. EXEMPLARY RATIONALES: Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; … (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; … (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.).
As far as the claim language “wherein said spacer peptide spatially separates said first conserved dengue antigenic envelope peptide from said second conserved dengue antigenic envelope peptide adjacent to, or within, said fusion loop,” as Mond et al. in view of Fan et al., Sagripanti et al. and Laing et al. teach or suggest combination or use of the claimed components, such an order reading upon “wherein said spacer peptide spatially separates said first conserved dengue antigenic envelope peptide from said second conserved dengue antigenic envelope peptide adjacent to said fusion loop” is considered an obvious order of components to one of ordinary skill in the art in view of Mond et al. in view of Fan et al., Sagripanti et al. and Laing et al. absent unexpected results (See MPEP 2144.04: C.Changes in Sequence of Adding Ingredients: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
One of ordinary skill in the art would have had a reasonable expectation of success for using immunogens as taught by Fan et al., Sagripanti et al. and Laing et al. in the fusion peptide as taught by Mond et al. There would have been a reasonable expectation of success given the underlying materials (dengue proteins as taught by Mond et al., Fan et al., Sagripanti et al. and Laing et al.) and methods (eliciting immune response as taught by Mond et al., Fan et al., Sagripanti et al. and Laing et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

13. (new, necessitated by amendment) Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mond et al. in view of Fan et al. and Sagripanti et al. and Laing et al. as applied to claims 1, 2, 8, 9 above, and further in view of Chen et al. (“Fusion Protein Linkers: Property, Design and Functionality,” Adv Drug Deliv Rev 65(10): 1357-1369 (2013); previously cited).
See claim 3 as submitted 2/2/2022.
Mond et al. in view of Fan et al. and Sagripanti et al. and Laing et al. does not teach spacer wherein said plurality of glycine residues comprises at least six glycine residues.
Chen et al. teaches: linkers for use in fusion proteins, improving biological activity, increasing expression yield, and achieving desirable pharmacokinetic profiles (abstract); including wherein glycine is a suggested linker constituent (page 3); including length such as Gly8 based on increasing accessibility of epitope or to improve protein folding (page 4); wherein length can be adjusted to allow for proper folding or to achieve optimal biological activity (page 5).
One of ordinary skill in the art would have been motivated to use glycine residue linker as taught by Chen et al. with the peptide as taught by Mond et al. in view of Fan et al. and Sagripanti et al. and Laing et al. Mond et al. in view of Fan et al. and Sagripanti et al. and Laing et al. already teaches fusion proteins and use of glycine linker, and Chen et al., which also teaches fusion proteins and use of glycine linker, teaches such a linker, as well as motivation to one of ordinary skill in the art to optimize length of linker for optimal activity (See MPEP 2144.05: I. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Thus, “wherein said plurality of glycine residues comprises at least six glycine residues” 1s interpreted to be that determined by routine optimization according to one of ordinary skill in the art in view of the teachings of Mond et al. in view of Fan et al. and Sagripanti et al. and Laing et al. in view of Chen et al.
One of ordinary skill in the art would have had a reasonable expectation of success for using glycine residue linker as taught by Chen et al. with the peptide as taught by Mond et al. in view of Fan et al. and Sagripanti et al. and Laing et al. There would have been a reasonable expectation of success given the underlying materials (fusion proteins and linkers as taught by Mond et al. in view of Fan et al. and Sagripanti et al. and Laing et al. and Chen et al.) and methods (linking antigens as taught by Mond et al. in view of Fan et al. and Sagripanti et al. and Laing et al. and Chen et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

14. (new, necessitated by amendment) Claims 4-7, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mond et al. in view of Fan et al. and Sagripanti et al. and Laing et al. as applied to claims 1, 2, 8, 9 above, and further in view of Williams et al. (US20180050084; previously cited).
See claims 4-7, 12-15 as submitted 2/2/2022.
See the teachings of Mond et al. in view of Fan et al. and Sagripanti et al. and Laing et al. above. Further, it is noted Mond et al. teaches or suggests: multimerizing antigens (abstract); formation of two or more different antigens/proteins (abstract); the benefits of larger multimers [0006]; creating multimers comprising two or more different antigens [0014]. As to claim 10, the claim is interpreted as including epitope of HBsAg (hepatitis B virus [0058]).
Mond et al. does not teach further comprising a crosslinker; further comprising a hepatitis B virus epitope conjugated to said second dengue antigenic epitope with said crosslinker; further comprising a hepatitis B virus epitope attached to said first dengue antigenic epitope with said crosslinker; further comprising a first hepatitis B virus epitope conjugated to said first dengue antigenic epitope and a second hepatitis B virus epitope conjugated to said second dengue antigenic epitope with said crosslinker; wherein said crosslinker comprises an amine reactive group; wherein said crosslinker comprises a carboxyl reactive group; wherein crosslinker comprises a heterobifunctional crosslinker; wherein said heterobifunctional crosslinker comprises an amine reactive group and a carboxyl reactive group.
Williams et al. teaches: fusion proteins [0038]; use of linkers, including heterobifunctional cross linking [0046]; including use of amino- and carboxyl- groups for availability, ease of synthesis [0046]; use of amine-reactive groups (as recited in claims 4-7, 12-15).
One of ordinary skill in the art would have been motivated to use linker as taught by Williams et al. with the peptide as taught by Mond et al. in view of Fan et al. and Sagripanti et al. and Laing et al. Mond et al. in view of Fan et al. and Sagripanti et al. and Laing et al. teaches fusion proteins and use of linkers, and Williams et al., which also teaches fusion proteins and use of linkers, teaches such linkers known and used in the art (See MPEP 2144.06: Substituting equivalents known for the same purpose).
Further, as indicated above, Mond et al. already teaches or suggests: creating fusion proteins [0014]; as well multimers comprising two or more different antigens [0014]. Thus, the bivalent vaccine peptide is considered to be an obvious embodiment in view of the teachings of Mond et al. in view of Fan et al. and Sagripanti et al. and Laing et al. in view of Williams et al. To reiterate, Mond et al. teaches or suggests creating fusion proteins, as well as multimer comprising two or more different antigens. 
To reiterate, Mond et al. teaches or suggests creating fusion proteins, as well as multimer comprising two or more different antigens. Further, as to linking HBsAg to a first or second dengue epitope or both (as recited in claims 5-7), such embodiments are considered obvious to one of ordinary skill in the art in view of Mond et al. and Williams et al. (See also MPEP 2144.04: C.Changes in Sequence of Adding Ingredients: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Thus, one of ordinary skill in the art would have been motivated and had a reasonable expectation of success in arriving at the instantly claimed invention in view of the teachings of Mond et al. in view of Fan et al. and Sagripanti et al. and Laing et al. in view of Williams et al.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
15. As indicated in Item #10 of the Non-Final Action issued 11/12/2021, SEQ ID NO:4 is free of the prior art of record.
16. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A. Shresta et al. (US20130202634)(See PTO-892: Notice of References Cited) teaches: DENV vaccine conserved protein sequences; conserved epitopes [0243].
B. Isern et al. (US20150265694)(See PTO-892: Notice of References Cited) teaches: chimeric protein is created by substituting amino acids of YFV envelope protein proximal to the domain II fusion loop. As used in this invention, amino acids "proximal to" the domain II fusion loop are those amino acids which are near the domain II fusion loop of the YFV envelope protein, shown in FIG. 13. In one embodiment, amino acids which are within 5 .ANG. of the fusion loop are proximal to the fusion loop [0036].
17. No claims are allowed.
18. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648